               Case 1:20-cv-03374-JMF Document 56 Filed 08/20/21 Page 1 of 2
                                                                                                 Squire Patton Boggs (US) LLP
                                                                                                 1211 Avenue of the Americas
                                                                                                 New York, New York 10036

                                                                                                 O   +1 212 872 9800
                                                                                                 F   +1 212 872 9815
                                                                                                 squirepattonboggs.com



                                                                                                 Gassan A. Baloul
                                                                                                 T +1 202 457-6155
                                                                                                 gassan.baloul@squirepb.com



August 20, 2021

BY ECF

Honorable Jesse M. Furman
United States District Judge
United States District Court, Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

           Re:         Fuld, et al. v. The Palestine Liberation Organization, et al.,
                       Case No. 1:20-cv-03374 (JMF)

Dear Judge Furman:

       We are counsel to Defendants Palestine Liberation Organization and the Palestinian
Authority (“Defendants”) in this matter. On July 23, 2021, the United States filed its brief in
defense of the PSJVTA [ECF 53] (“U.S. Brief”). This occurred after the parties had already
submitted briefs on the constitutionality of the PSJVTA. The United States’ brief asserts new
arguments not addressed in the prior briefing. As such, Defendants respectfully seek leave to file
a response brief of up to ten pages within two weeks, or as ordered by the Court.

        Alternatively, Defendants respectfully ask this Court to take judicial notice of Defendants’
Memorandum of Law in Support of Defendants’ Motion to Dismiss for Lack of Personal
Jurisdiction in Shatsky v. PLO, No. 18-12355 (MKV) (DCF) (S.D.N.Y.) [ECF 116], which
(particularly at pages 14-15 and 22-23) discusses the U.S. Brief. In these circumstances, judicial
notice would be appropriate. See McCulloch Orthopaedic Surgical Servs., PLLC v. Aetna Inc.,
857 F.3d 141, 148 (2d Cir. 2017) (taking judicial notice of an amicus brief filed in a companion
case with identical issues); In re Enter. Mtge. Acceptance Co., LLC, Sec. Litig., 391 F.3d 401, 410
n.8 (2d Cir. 2004) (same); see also Hicks v. Bellnier, 43 F. Supp. 3d 214, 226 (E.D.N.Y. 2014)
(“the Court has taken judicial notice of the brief filed by his appellate counsel before the Second
Department, which argues the same four grounds raised in this Petition, and considered the
arguments articulated there to the fullest extent possible in this action.”).




45 Offices in 20 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
legal entities.

Please visit squirepattonboggs.com for more information.
          Case 1:20-cv-03374-JMF Document 56 Filed 08/20/21 Page 2 of 2
Squire Patton Boggs (US) LLP                          Hon. Jesse M. Furman
                                                      August 20, 2021
Page 2 of 2

                                        Respectfully submitted,

                                        Squire Patton Boggs (US) LLP



                                        Gassan A. Baloul
cc:    All counsel (by ECF)




                                        2
